Case 2:20-cv-10906-JFW-AGR Document 18 Filed 02/18/21 Page1of1i Page ID #:64

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOFIA ECHEVERRIA, an individual, Case No. 2:20-cv-10906-JEW-ARGx
oe ORDER SET ASIDE DEFAULT

Plaintiff,

Vv.

TOPLINE NAILS, INC., a California
corporation; TOPLINE HAIR AND
EYELASHES, LLC, a California limited
liability company; and DOES 1-10,
inclusive,

Defendants.

 

 

After consideration of the Joint Stipulation to set aside the default filed by Plaintiff Sofia
Echeverria (“Plaintiff”) and Topline Nails, Inc. and Topline Hair and Eyelashes, LLC
(“Defendants”), the Court hereby finds good cause to sets aside the defaults entered against
Defendants in the above-entitled action and allow Defendants to file their answer(s) w ithin 10
days of this order.

IT IS SO ORDERED.

Date: February 18, 2021 rm

Ynited States District Court Judge

1

 

 
